 



Exhibit 10.2
AMENDMENT NO. 1
TO
NON-COMPETE AND CONFIDENTIALITY AGREEMENT
     This Amendment No. 1 to Non-Compete and Confidentiality Agreement (this
“Amendment”) is made and entered into as of January 16, 2007 (the “Effective
Date”) by and between Canadian Traffic Network ULC, an Alberta corporation (the
“Company”) and an indirect wholly-owned subsidiary of Global Traffic Network,
Inc., a Delaware corporation (“GTN”), and Ken Casseri (the “Employee”).
BACKGROUND
     A. The Company and Employee have previously entered into that certain
Non-Compete and Confidentiality Agreement dated March 9, 2006 (the “Agreement”).
     B. In connection with the termination of Employee’s employment with the
Company and/or GTN, GTN and Employee have entered into that certain Severance
Agreement and General Release dated as of January 16, 2007 (the “Severance
Agreement”).
     C. Pursuant to the Severance Agreement, GTN has agreed has agreed to
provide Employee with compensation to which Employee is not otherwise entitled
in exchange for, among other things, Employee entering into this Amendment.
     D. Employee is willing to grant the Company the benefits of the various
covenants contained herein in exchange for such compensation.
AGREEMENT
     Now, Therefore, in consideration of the foregoing facts, the mutual
covenants set forth herein and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Company and
Employee, intending to be legally bound, hereby agree to amend the Agreement as
follows:
     1. Amendment to Term of Restricted Covenants. Section 2 of the Agreement
shall be amended in its entirety to read as follows:
     “2. Restrictive Covenants. Employee agrees that during the period Employee
is employed by the Company (commencing on the Effective Date) and continuing
until January 31, 2009, Employee will not, without the prior express written
consent of the Company, directly or indirectly, engage in any of the following
actions:
     (a) render services, advice or assistance to any corporation, person,
organization or other entity which engages in the provision of traffic and/or
news information to radio and television stations anywhere outside of the United
States, or engage in any such activities in any capacity whatsoever, including
without limitation as an employee, independent contractor, officer, director,
manager, beneficial owner, partner, member or shareholder of any provider of
traffic and/or news information; provided, however, that Employee may be a

 



--------------------------------------------------------------------------------



 



shareholder of a corporation other than the Company, required to file periodic
reports with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934 where Employee’s total holdings are less
than one percent of the issuing corporation’s issued and outstanding publicly
traded securities; or
     (b) induce, solicit, endeavor to entice or attempt to induce any customer,
supplier, licensee, licensor or other business relation of the Company to cease
doing business with the Company, or in any way interfere with the relationship
between any such customer, vendor, licensee, licensor or other business relation
and the Company; or
     (c) induce, solicit or endeavor to entice or attempt to induce any employee
of the Company to leave the employ of the Company, or to work for, render
services or provide advice to or supply confidential business information or
trade secrets of the Company to any third person or entity, or to in any way
interfere adversely with the relationship between any such employee and the
Company.”
     2. Survival. The terms of the Agreement, as amended by this Amendment,
shall survive the termination of Employee’s employment with GTN and/or the
Company.
     3. Contingency. Notwithstanding Sections 1 and 2 above, this Amendment
shall become null and void and the Agreement shall not be deemed amended hereby
in the event that Employee exercises his right of revocation under Section 4 of
the Severance Agreement.
     4. Miscellaneous. This Amendment and the Agreement embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. This Amendment supersedes all prior agreements and the
understandings between the parties with respect to the subject matter contained
herein. Except as otherwise expressly provided in this Amendment, or unless the
context otherwise requires, all capitalized terms used herein have the meanings
ascribed to them in the Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same agreement.
Signatures delivered by facsimile and other means of electronic communication
shall be valid and binding to the same extent as original signatures.
Signature Page Follows

2



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Amendment No. 1 to
Non-Compete and Confidentiality Agreement on this 16th day of January, 2007.

            COMPANY:


CANADIAN TRAFFIC NETWORK ULC
      By:   /s/ Scott Cody         Its: Chief Financial Officer             

            EMPLOYEE:
      /s/ Ken Casseri       Ken Casseri           

Signature Page — Amendment No. 1 to Non-Compete and Confidentiality Agreement

 